Title: To Thomas Jefferson from the American Philosophical Society Held at Philadelphia For Promoting Useful Knowledge, 7 February 1781
From: American Philosophical Society
To: Jefferson, Thomas



Sir
Philadelphia Feby 7. 1781

The American Philosophic society on the 5th of January last held their first annual election under the act of incorporation by the General Assembly of Pennsylvania, and I have it in charge to inform your Excellency, that they have elected you a Councellor for two years. The powers of the Council are to “be described, fixed and determined by the statutes, laws, regulations and ordnances of the said society hereafter to be made” of which you will have due notice.
The members of this society flatter themselves, that the benevolent and liberal objects of it will induce you to give it your countenance and assistance and enable them to shew to posterity that in the midst of a bloody and unparalled war, where every moment was indeed precious, men of the first imminence in America cherished the arts and sciences and dedicated a part of their time to Philosophy.
I have the honor to be with great respect Your Excellency’s Most obedient and very humble servt.,

T Matlack Secy. P.S.


Officers elected the “first Friday in January” 1781
Presidt. Dr Benjn Franklin
Vice Presidents. Dr Bond, D Rittenhouse and Jas Wilson
Secretaries. Dr Ewing, Own. Biddle, T Matlack and Revd. W White



Councellors.
Geo Bryan, Thos McKean, DeMarbois and
}
3 years


 
Charles Thomson
 

 
  
Revd. Dr Duffield, Govr Livingston,
}
2 years
 


Govr Jefferson and Dr Witherspoon 
 
 

 
Dr Ezra Stiles, M Clarkson, J B Smith and
}
1 year


 
John Lukens
 
 

Curators, Coll Nicola, Du Simitiere and Dr DuffieldTreasurer F Hopkinson.

